UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS NY Tax Free Money Fund Tax-Exempt New York Money Market Fund December 31, 2010 Contents 4 Portfolio Management Review 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Tax Information 25 Other Information 26 Investment Management Agreement Approval 31 Summary of Management Fee Evaluation by Independent Fee Consultant 35 Summary of Administrative Fee Evaluation by Independent Fee Consultant 36 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review NY Tax Free Money Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for NY Tax Free Money Fund, a series of DWS Advisor Funds (the "Trust''). DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. Market Overview The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. At the start of 2010, the money market yield curve began to change configuration as — for the first time in 12 months — short-term money market rates rose somewhat.1 The slight increase in rates came in response to several market dynamics, including Congress' raising of the nation's debt ceiling and political and budgetary concerns within peripheral countries in the Eurozone.2 By mid-June, the crisis in Europe had eased somewhat as the European Central Bank and the International Monetary Fund collaborated in order to offer loans and liquidity facilities to banks in fiscally troubled countries such as Greece, Spain and Italy. In September, investors responded positively to US Federal Reserve Board (the Fed) Chairman Bernanke's statement that the Fed would take additional steps in the form of "quantitative easing" to prop up the US economy as needed. By the close of the year, the yield curve began to steepen — as fixed-income issues sold off — in response to improved economic data and investor anxiety over possible inflationary pressures. Positive Contributors to Fund Performance We were able to maintain a competitive tax-free yield for the fund during the period. (All performance is historical and does not guarantee future results. Yields fluctuate and are not guaranteed.) During the 12-month period, we sought to balance higher yield with top quality by maintaining a strong position in floating-rate securities as we took advantage of comparatively higher floating-rate interest coupons. The interest rate of floating-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes.3 Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. We also purchased one- and seven-day tax-exempt commercial paper during the period, and avoided investing in any securities that lacked a letter of credit or a similar guarantee/credit enhancement. Over time, we took advantage of some opportunities farther out on the yield curve in order to enhance performance. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower tax-exempt yields than issues carrying more risk. We preferred to be cautious during a time of market fluctuation. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning Despite a slight rise in rates early in 2010, we continue to foresee an artificially low interest rate environment going forward because of declining money market instrument supply, a large number of money market issues maturing with principal needing to be reinvested, and continued demand from investors seeking principal stability and safety. Regarding New York's finances, though we believe the state's fiscal situation will remain under stress in 2011, we look for increasing financial stability there over the coming months. There are certainly a number of municipalities where tax receipts are and will remain severely curtailed for the foreseeable future, and we will avoid investing in those credits. However, we think that on the whole New York State is entering a period of healing and restoration. A lot of the anticipated improvement should be driven by better conditions for Wall Street and New York City. Overall, we believe that municipalities throughout the state are making the tough decisions to balance their books. We will continue to closely monitor New York's budget situation in the coming months. We continue our insistence on the highest credit quality within the fund. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive tax-free yield for our shareholders. Fund Performance Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. 7-Day Current Yield — NY Tax Free Money Fund — Tax-Exempt New York Money Market Fund December 31, 2010 .01%* December 31, 2009 .01%* * The investment advisor has agreed to waive fees/reimburse expenses. Without such fee waivers/expense reimbursements, the 7-day current yield would have been -0.60% as of December 31, 2010 and -0.55% as of December 31, 2009. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. For the most current yield information, visit our Web site at www.dws-investments.com. 1The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 2The Eurozone refers to a currency union among the European Union member states that have adopted the euro as their sole currency. 3 The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Tax-Exempt New York Money Market Fund Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Tax-Exempt New York Money Market Fund Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Tax-Exempt New York Money Market Fund NY Tax Free Money Fund .38% For more information, please refer to the Fund's prospectus. Portfolio Summary NY Tax Free Money Fund Asset Allocation (As a % of Investment Portfolio) 12/31/10 12/31/09 Municipal Investments Municipal Variable Rate Demand Notes 75% 89% Municipal Bonds and Notes 25% 11% 100% 100% Weighted Average Maturity NY Tax Free Money Fund 47 days 39 days iMoneyNet State Specific Retail Money Funds Average* 32 days 30 days * The Fund is compared to its respective iMoneyNet Category: State Specific Retail Money Funds Average — Category consists of all retail and institutional state-specific money funds. Portfolio holdings of tax-free funds include Rated and Unrated Demand Notes, Rated and Unrated General Market Notes, Commercial Paper, Put Bonds — 6 months and less, Put Bonds — over 6 months, AMT Paper, and Other Tax-Free holdings. Consists of all funds in the Retail and State-Specific Retail categories. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for more contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of December 31, 2010 NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 100.0% New York 84.9% Albany, NY, Industrial Development Agency, Civic Facility Revenue,The College of Saint Rose, Series A, 0.55%*, 7/1/2037, INS: NATL, LOC: Bank of America NA Amherst, NY, Central School District, Bond Anticipation Notes, 1.5%, 8/4/2011 Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delware Ave. LLC Project, Series A, AMT, 0.4%*, 9/1/2033, LOC: Hudson River Bank & Trust Co. Broome County, NY, Industrial Development Agency, Civic Facility Revenue, Elizabeth Church Manor, 0.65%*, 2/1/2029, LOC: Sovereign Bank FSB Hempstead, NY, Industrial Development Agency Revenue, Series 92G, 144A, AMT, 0.5%*, 10/1/2045, GTY: The Goldman Sachs & Co., LIQ: The Goldman Sachs & Co. Long Island, NY, Power Authority, Electric Systems Revenue, Series 3A, 0.35%*, 5/1/2033, LOC: JPMorgan Chase Bank & Landesbank Baden-Wurttemberg Nassau County, NY, Industrial Development Agency Revenue, Series 75G, 144A, AMT, 0.26%*, 12/1/2033, GTY: The Goldman Sachs & Co., LIQ: The Goldman Sachs & Co. New York, Liberty Development Corp. Revenue, World Trade Center, Series A-2, 144A, 0.32%, Mandatory Put 5/5/2011@100, 12/1/2049 New York, Metropolitan Transportation Authority Revenue, Series 2-B, 0.33%*, 2/4/2011, LOC: Barclays Bank PLC New York, Metropolitan Transpotation Authority, 0.32%, 1/6/2011 New York, Nassau Health Care Corp. Revenue, 0.32%*, 8/1/2029, LOC: Wachovia Bank NA New York, State Dormitory Authority Revenues, Secondary Issues, Series R-11722, 144A, 0.34%*, 7/1/2016, LIQ: Citibank NA New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.38%*, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 4.0%, 3/15/2011 New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.33%*, 5/15/2036, INS: Fannie Mae, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Helena Housing, Series A, AMT, 0.36%*, 5/15/2036, INS: Fannie Mae, LIQ: Fannie Mae New York, State Mortgage Agency, Homeowner Mortgage Revenue, Series 157, 0.45%*, 4/1/2047, SPA: Dexia Credit Local New York City, NY, Industrial Development Agency Revenue, Empowerment Zone, Tiago, AMT, 0.38%*, 1/1/2037, LOC: ING Bank NV New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation Resolution, Series AA-3, 0.41%*, 6/15/2032, SPA: Dexia Credit Local Otsego County, NY, Industrial Development Agency, Civic Facility Revenue, Noonan Community Service Corp. Project, Series A, 0.39%*, 3/1/2025, LOC: Wilber National Bank Rockland County, NY, Industrial Development Agency, Civic Facility Revenue, Dominican College Project, Series B, 0.33%*, 5/1/2035, LOC: TD Bank NA Suffolk County, NY, Tax Anticipation Notes: 2.0%, 9/13/2011 3.0%, 8/11/2011 Ulster County, NY, Industrial Development Agency, Civic Facility Revenue, Kingston Regional Senior Living Corp., Series C, 0.78%*, 9/15/2037, GTY: Kingston Regional Senior Living Corp., LOC: Sovereign Bank FSB Puerto Rico 15.1% Commonwealth of Puerto Rico, Public Improvement, Series A, Prerefunded 7/1/2011 @ 100, 5.125%, 7/1/2031 Puerto Rico, Commonwealth Highway & Transportation Authority Revenue: Series DCL 019, 144A, 0.43%*, 1/1/2029, INS: AGMC, LIQ: Dexia Credit Local, LOC: Dexia Credit Local Series PT 3189, 144A, 0.47%*, 7/1/2041, GTY: Dexia Credit Local, INS: AMBAC & CIFG, LIQ: Dexia Credit Local Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.44%*, 12/1/2030 Puerto Rico, Municipal Finance Agency, Series PT 3326, 144A, 0.47%*, 8/1/2021, INS: CIFG, GTY: Dexia Credit Local, LIQ: Dexia Credit Local % of Net Assets Value ($) Total Investment Portfolio (Cost $66,891,021)+ Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and shown at their current rates as of December 31, 2010. +The cost for federal income tax purposes was $66,891,021. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. CIFG: CIFG Assurance North America, Inc. FSB: Federal Savings Bank GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by a money market fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to the Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
